     Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.1 Filed 05/21/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MARLON FRAZIER,

        Plaintiff,                                     Case No.: 21-cv-11193
v.
CITY OF DETROIT, a political
subdivision of the State of Michigan,
JAMES CRAIG, STACIE A. CYBULSKI,
and JOHN DOE,

        Defendants.
_______________________________________/
                   There exist multiple cases related to this action,
                     including Rohr v. Detroit et al, 20-cv-11697,
              and Detroit Will Breathe et al v. Detroit et al 20-cv-12363,
                    both pending before Hon. Laurie J. Michelson

                COMPLAINT AND DEMAND FOR JURY TRIAL

        NOW COMES Plaintiff, MARLON FRAZIER, by and through his attorneys,

JOHNSON LAW, PLC, and for his Complaint against Defendants, respectfully

alleges the following:

                          JURISDICTION AND VENUE

        1.     This is a civil action for money damages brought pursuant to 42 U.S.C.

§ 1983, and the First, Fourth, and Fourteenth Amendments to the United States

Constitution, and the laws of the state of Michigan.



                                           1
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.2 Filed 05/21/21 Page 2 of 20




      2.     This Court has original and/or supplemental jurisdiction over Plaintiff’s

claims based upon the laws of the United States pursuant to 28 U.S.C. § 1331.

      3.     The events that gave rise to this lawsuit took place in Downtown

Detroit, within the jurisdiction of the United States Eastern District of Michigan.

      4.     Venue is appropriate in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391(b) since the Individual Defendants are employees of the Detroit

Police Department, and the and the acts providing the legal basis for this Complaint

occurred in the City of Detroit, County of Wayne, State of Michigan.

                                      PARTIES

      5.     Plaintiff, Marlon Frazier, (“Frazier”) at all relevant times herein was a

resident of Grosse Pointe Woods, MI, and a citizen of the United States.

      6.     Defendant, City of Detroit, (“Detroit”) is a political subdivision of the

State of Michigan and enacted the complained of policies followed by the individual

defendants as outlined herein.

      7.     Defendant, James Craig, (“Craig”) at all times relevant herein, was the

Chief law enforcement officer for the City of Detroit. Defendant Craig is the Chief

of Police and is being sued in his individual and official capacities. Defendant Craig

is liable in his individual capacity under a theory of supervisory liability.

      8.     At all pertinent times, Defendants Detroit and Craig had an obligation

to enact and enforce lawful and constitutional policies, procedures, protocols, and


                                           2
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.3 Filed 05/21/21 Page 3 of 20




customs for all employees, agents, and contractors, to follow, particularly those who

are law enforcement. Further, Defendants Detroit and Craig had the affirmative duty

to train and supervise all employees, agents, and contractors, including Defendant

Officers, specifically to ensure that people such as Plaintiff do not have their rights

violated.

      9.     Craig and Detroit shirked this obligation and instead enacted and

maintained policies, procedures, protocols, and customs, both written and unwritten,

that demonstrated deliberate indifference to Plaintiff’s constitutional rights and

caused the herein-described harm.

      10.    Defendant, Stacie A Cybulski, (“Cybulski”) at all times relevant herein,

was a law enforcement officer employed by City of Detroit. Defendant Cybulski, at

all relevant times herein, was acting under color of state law. Defendant Cybulski is

being sued in her individual capacity. Defendant Cybulski issued Mr. Frazier

frivolous ticket number U56033220 and/or was the officer in charge of this frivolous

ticket and contributed to the ticket being issued and;/or prosecuted for criminal

charges which defendant Cybulski knew at the time were frivolous and baseless.

      11.    Defendant John Doe (“John Doe”) at all times relevant, was a law

enforcement officer employed by City of Detroit. Johne Doe, at all relevant times,

was acting under color of state law. John Doe utilized excessive force while arresting

Mr. Frazier and is being sued in his individual capacity. John Doe’s true identity is


                                          3
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.4 Filed 05/21/21 Page 4 of 20




unknown to Plaintiff, due primarily to Detroit’s widespread practice, policy, custom,

or protocol for officers utilizing excessive force on protesters to not identify

themselves. Once John Doe’s true identity becomes known to Plaintiff, Plaintiff will

be in a position to amend this complaint and identify John Doe.

      12.       All herein described acts of the individual Defendants were unlawful

and unconstitutional and were done, purposely, deliberately, consciously,

purposefully, sadistically, wantonly, intentionally, knowingly, maliciously,

recklessly, unreasonably, and/or with gross negligence and/or deliberate

indifference.

      13.       At all pertinent times, the individually named officers were acting in

the course and scope of their employment as DPD officers, were acting under color

of state law, were acting as trained by DPD and in accordance with DPD policies,

procedures, protocols, and customs.

                             FACTUAL BACKGROUND

      14.       Plaintiff Marlon Frazier attended a protest in Detroit on Sunday, May

31, 2020 to protest police brutality.

      15.       Mr. Frazier was exercising his First Amendment right to peaceful

protest and was protesting in Detroit along with Black Lives Matter organizers, on

the sidewalk near Comerica Park in Downtown Detroit.



                                            4
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.5 Filed 05/21/21 Page 5 of 20




         16.   At about 8 p.m., an officer on a loudspeaker advised that Mayor Duggan

put an 8 p.m. curfew in effect and that all protesters must disperse immediately.

         17.   Almost immediately after this announcement, Mr. Frazier was attacked

by John Doe who threw Mr. Frazier to the ground and then put a knee on Mr.

Frazier’s neck and back area.

         18.   Mr. Frazier was held in that position for around thirty seconds during

which it was extremely difficult for him to breathe and he was obviously panicked.

         19.   Mr. Frazier was arrested and frivolously cited for loitering and

trespassing. He and many others were detained for a few hours and then transferred

to the Mound Facility where he was ticketed and released after about a half hour.

         20.   The frivolous charges were dismissed nine months later in February

2021, without prejudice.

               Detroit’s Unconstitutional Retaliation Against Protesters

         21.   At the time of the incident described herein, protests of this nature were

occurring and continued to occur across the country in response to rampant

unchecked police brutality and misconduct nationwide. This misconduct and

brutality are nothing new, but with more and more options to record and publish

specific instances, it is more well-known than ever that these things actually do take

place.




                                            5
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.6 Filed 05/21/21 Page 6 of 20




      22.    While police are often present at protests for a variety of issues, the

nature of these events specifically protested the police. Protesting the abuses of the

law enforcement sector of the government is quintessential first amendment

protected speech.

      23.    Upon information and belief, in the late hours of May 30 and early

hours of May 31, 2020, other Detroit Police Officers (DPO”) shot rubber bullets at

peaceful journalists. Daniel Debono shot three peaceful journalists who had not

engaged in any violent, threatening, or unlawful behavior. Some journalists were

even wearing their credentials and had their hands raised in the air when they were

shot with rubber bullets.

      24.     The Wayne County prosecutor charged Debono with multiple counts

of felony assault. Upon information and belief, defendant Craig emphasized that it

was the prosecutor, not his department, who decided to bring criminal charges.

      25.    In fact, Defendant Craig has defended his officers’ unlawful actions

many times in the past, but especially as it relates to how they dealt with protesters.

Such substandard leadership at the highest levels of DPD explains a lot about how

DPD operates, but certainly demonstrates that Craig at least implicitly approved,

authorized, or acquiesced in the unconstitutional actions of his subordinates, and set

in place policies, procedures, protocols and customs that demonstrated deliberate




                                          6
    Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.7 Filed 05/21/21 Page 7 of 20




indifference to Plaintiff’s rights and directly caused such unlawful and

unconstitutional actions to take place.

       26.    Also, earlier in the evening of May 30, 2020, DPO pepper sprayed free

press reporters multiple times in just one night covering the protests.1

       27.    The frequency in which excessive force was used on journalists, who

were distinctly visible as members of the press, and peaceful individuals engaged in

political protest, demonstrate the extent DPO were willing to use force to end

peaceful protests and silence anyone and everyone present at these protests against

the police.

       28.    The high number of incidents in which unreasonable force was used on

May 30, 2020 and May 31, 2020 evidences a policy, practice, and custom of Detroit

and Craig to use or permit the use of excessive force on peaceful protestors. In the

alternative, the high number of incidents of excessive force used on nonviolent

nonthreatening individuals on the same evening without a legal basis demonstrates

woefully inadequate training by Defendants Detroit and Craig.

       29.    In response to the request for a preliminary injunction against City of

Detroit for the excessive use of force by Detroit police officers under Defendant

Craig’s leadership, this Court granted the preliminary injunction barring Detroit


1
 Peter Bhatia, Journalists at times targeted by police during protests in Detroit,
Detroit Free Press, https://www.freep.com/story/news/local/michigan/detroit/2020/
06/01/journalists-targeted-police-protests-detroit/5302659002/.
                                          7
    Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.8 Filed 05/21/21 Page 8 of 20




Police Department from using several different forms of excessive force on peaceful

protestors. See Detroit Will Breathe v. City of Detroit, 2020 U.S. Dist. LEXIS

162254.2

       30.   The injunction contemplated force used by DPO from May 29, 2020 to

June 2, 2020, including the time Plaintiff attended the protest where he was taken to

the ground and kneed in the neck by Defendant John Doe as described herein.

       31.   In response to this Court’s order, Defendant Craig made statements to

the media that the Court’s Order will not change how his officers handle protesters

because his officers had only used reasonable force on protestors. 3




2
 Kanishka Singh, Judge temporarily bans Detroit police from chokeholds, rubber
bullets against protestors, Reuters (Sep. 5, 2020, 1:54 AM), https://www.
reuters.com/article/us-global-race-detroit/judge-temporarily-bans-detroit-police-
from-chokeholds-rubber-bullets-against-protesters idUSKBN25W09S.

 Steve Nealing, Judge declines to lift restraining order preventing Detroit police
from assaulting peaceful protestors, Metro Times (Sep. 17, 2020, 11:24 AM),
https://www.metrotimes.com/news-hits/archives/2020/09/17/judge-declines-to-lift-
restraining-order-preventing-detroit-police-from-assaulting-peaceful-protesters.
3
 Judge bans Detroit police tactics against protesters, Associated Press (Sep. 4,
2020), https://apnews.com/article/e0b48e29c0a5a2a75860c6f2872a57a1.

 Samuel Dodge, ‘It changes nothing:’ Detroit police chief defends department after
judge issues restraining order, MLive, (Sep. 7, 2020), https://www.mlive.com/
public-interest/2020/09/it-changes-nothing-detroit-police-chief-defends-
department-after-judge-issues-restraining-order.html


                                          8
  Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.9 Filed 05/21/21 Page 9 of 20




      32.    Such insolence and stubbornness coming from the highest brass in DPD

shows a great deal. Not only did DPO act as ordered and trained by Craig and

Detroit, and not only did this court enjoin DPO from acting that way, but then

defendant Craig dug in his heels as if to thumb his nose at this court, by making such

a public proclamation.

      33.    Clearly, defendant Craig, a final policy maker and supervisor for city

of Detroit and its police department, expressly approved of the use of force by DPO

on peaceful protestors, including the force used on Mr. Frazier and others.

      34.    Defendant Craig has expressly condoned the use of excessive force on

peaceful protestors by DPO. He has made numerous statements to the media

condemning the protesters and supporting DPO’s use of force even when the

protesters, like Plaintiff, were peaceful, non-violent, and obeying lawful commands.

      35.    For the most part, only when the victim of DPD’s excessive force is a

non-protester, or catches the act on camera, does Craig condemn his officers’ use of

force on protesters or individuals present at the protests against police misconduct.

      36.    Craig defends the officers’ use of force, in part, on the grounds that

many protesters are not residents of the City of Detroit. But the protections of the

First Amendment do not depend on the residence of any individual. American

citizens have a clearly established right to protest the government.




                                          9
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.10 Filed 05/21/21 Page 10 of 20




      37.    Recently, Judge Larry Williams Jr. dismissed criminal charges brought

against 28 of the peaceful protesters. Upon information and belief, these cases were

dismissed because the City of Detroit could not identify the officers involved and

could not explain the absence of body camera footage that should have been taken

at the time of the actual arrests.

      38.    As a result of Defendants’ herein described unlawful actions and

inactions, Plaintiff suffered the constitutional violations as described herein.

                             COUNT I
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                      (FIRST AMENDMENT)

                            (Plaintiff Against Defendants)

      39.    Plaintiff incorporates herein all prior allegations.

      40.    At all times relevant, Plaintiff was engaged in Constitutionally

protected conduct of peaceful protest and providing assistance to peaceful protesters.

      41.    By arresting and utilizing excessive force on Plaintiff, the defendants

effectively deterred Plaintiff and other protesters from exercising their First

Amendment rights to free speech and peaceful protest.

      42.    Alternatively, by permitting and encouraging DPO use excessive force

without a legal basis, Defendants Detroit and Craig created an objective “chilling

effect,” which effectively deterred Plaintiff and other protesters from exercising their

First Amendment right to peacefully protest.


                                          10
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.11 Filed 05/21/21 Page 11 of 20




      43.    Further, Defendants enacted and selectively enforced an unlawful

curfew, which was not narrowly tailored to pass constitutional muster. This curfew

was put in place by Defendant Craig and Detroit only to allow the defendant to

selectively enforce it against those engaging in protected political protest.

      44.    The objective chilling effect on the right to free speech was coordinated

by Defendants Detroit, Craig and other supervisors. To this end, Detroit, Craig,

and/or other high-level supervisors had DPO march throughout the streets of Detroit

in full riot gear during the peaceful protests despite the absence of violent riots or an

objective threat to the safety of the officers, encouraged and permitted DPO use of

wildly excessive force including pepper spray and rubber bullets without a lawful

basis, and turned a blind eye when they then leave their victims injured without

calling for medical help or providing any medical assistance.

      45.    These adverse acts by the Defendants were done specifically to deter

Plaintiff and all peaceful political protesters from exercising their First Amendment

rights to free speech and peaceful protest, particularly when it comes to protesting

the actions of the police.

      46.    Defendants actions were committed pursuant to the policies, practices,

customs, and training of Defendants Detroit and Craig.

      47.    As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was harmed.


                                           11
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.12 Filed 05/21/21 Page 12 of 20




                               COUNT II
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                  (FIRST AMENDMENT – RETALIATION)

                             (Plaintiff Against Defendants)

       48.     Plaintiff incorporates herein all prior allegations.

       49.     At all times relevant, Mr. Frazier was engaging in constitutionally

protected conduct of peaceful protest.

       50.     In retaliation to this protected conduct, defendants arrested him and

utilized excessive force on him.

       51.     Such retaliatory action would serve as a deterrent to a person of

ordinary firmness from engaging in such protected conduct.

       52.     The retaliation was motivated at least in part by the protected conduct.

       53.     There was a causal connection between Plaintiff’s constitutionally

protected conduct and the adverse retaliatory actions taken by the Defendant against

Plaintiff.

       54.     Defendant’s actions were committed pursuant to the policies, practices,

customs, and training of Defendants Detroit and Craig.

       55.     As a proximate result of the illegal and unconstitutional acts of

Defendants, Plaintiff was severely harmed.




                                            12
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.13 Filed 05/21/21 Page 13 of 20




                        COUNT III
      VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
  (FOURTH AMENDMENT – UNLAWFUL ARREST AND MALICIOUS
                     PROSECUTION)

                          (Plaintiff Against Defendants)


      56.   Plaintiff incorporates herein all prior allegations.

      57.   Plaintiff was arrested and prosecuted despite there being no probable

cause that Plaintiff had committed a crime or was about to commit a crime.

      58.   Plaintiff suffered harm as a result.

                           COUNT IV
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
            (FOURTH AMENDMENT – EXCESSIVE FORCE)

                          (Plaintiff Against Defendants)

      59.   Plaintiff incorporates herein all prior allegations.

      60.   Defendants violated Frazier’s right to be free from excessive force.

      61.   Defendant John Doe took Frazier to the ground and kneed Frazier for

an extended period, during which John Doe knew that Frazier was having a difficult

time breathing.

      62.   John Doe utilized far more force than necessary to effectuate an arrest.

      63.   Defendant Cybulski then issued a ticket which she knew has no merit.

By issuing this ticket, Cybulski caused Fraizer to be prosecuted for close to seven




                                         13
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.14 Filed 05/21/21 Page 14 of 20




months, during which Frazier’s freedoms were limited by bond conditions and

during which Frazier knew he faced possible jail time.

      64.    Defendants’ actions were committed pursuant to the policies, practices,

customs, and training of Defendants Detroit and Craig.

      65.    As a proximate result of the illegal and unconstitutional acts of

Defendants, Plaintiff was severely harmed.

                              COUNT V
                  VIOLATION OF MICHIGAN STATE LAW
                      (UNLAWFUL IMPRISONMENT)

                           (Plaintiff Against Defendants)

      66.    Plaintiff incorporates herein all prior allegations.

      67.    Defendant knowingly restrained Frazier with the use or threatened use

of a weapon or dangerous instrument, to wit an entire police utility belt full of

weapons with the sole purpose of inflicting pain compliance techniques such as a

baton, taser, handcuffs, flashlight, and/or firearm. Defendant then confined Plaintiff.

                              COUNT VI
                  VIOLATION OF MICHIGAN STATE LAW
                       (ASSAULT AND BATTERY)

                            (Plaintiff Against John Doe)

      68.    Plaintiff incorporates herein all prior allegations.

      69.    Defendant John Doe took Frazier to the ground and placed a knee in

Frazier’s neck/back area for an extended period.


                                          14
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.15 Filed 05/21/21 Page 15 of 20




      70.      This was an offensive unwanted touching, which caused Fraizer to

suffer harm.

      71.      As a result, Plaintiff suffered injuries.

                          COUNT VII
              VIOLATION OF MICHIGAN STATE LAW
       (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

                             (Plaintiff Against Defendants)

      72.      Plaintiff incorporates herein all prior allegations.

      73.      Defendants’ conduct of arresting, hurting, and prosecuting Mr. Frazier

was extreme and outrageous conduct, and beyond all possible bounds of decency.

      74.      Defendants’ acts were intentional.

      75.      Defendants’ conduct resulted in Frazier suffering severe and serious

emotional distress.

      76.      As a direct and proximate result of Defendants’ conduct, Frazier has

been injured and damaged.

        MONELL LIABILTY AGAINST THE CITY OF DETROIT

      77.      A municipality is liable under 42 U.S.C. § 1983 if the alleged violations

are attributable to its own policies, practices, and customs.

      78.      At all times relevant herein, Detroit acted with deliberate indifference

to Plaintiff’s constitutional rights by maintaining policies, practices, and customs

that condoned and fostered Defendant Officers conduct. Specifically, Detroit


                                             15
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.16 Filed 05/21/21 Page 16 of 20




maintained a policy that permitted officers to use unreasonable and excessive force

on unarmed, nonthreatening, peaceful political protestors.

       79.    In the alternative and at all times relevant to this complaint, Detroit did

not in fact have such a policy in place but failed to properly train and supervise

Defendant Officers and other DPO, thereby demonstrating deliberate indifference to

Plaintiff’s rights.

       80.    At all times relevant in this complaint, direct and proximate cause of

the damages and injuries complained of were caused by policies, practices and /or

customs developed, implemented, enforced, encouraged, and sanctioned by

Defendant Detroit, including the failure:

      a. To adequately supervise and train its officers and agents, including

         Defendant John Doe, the officer responsible for using excessive force on

         Plaintiff, thereby failing to adequately discourage further Constitutional

         violations on the part of its officers; and

      b. To adequately monitor and discipline its officers, including Defendant

         Officers; and

      c. To adequately investigate citizen complaints of police misconduct and

         instead, acts of misconduct were tolerated by Defendant Detroit.

       81.    The City failed to properly train its police officers on the proper

standard for monitoring peaceful protests and the proper standard for using force


                                            16
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.17 Filed 05/21/21 Page 17 of 20




against a criminal suspect. On the night excessive force was used on Plaintiff, several

other peaceful protesters and journalists were victims of excessive force through

physical force, rubber bullets, and pepper spray.

      82.    Detroit’s failure to adequately supervise and train its police officers on

the proper procedures for monitoring peaceful protests and the proper standard for

using force against a criminal suspect caused Defendant John Doe to violate

Plaintiff’s Constitutional rights.

      83.    Defendant Detroit has acted with deliberate indifference to the

constitutional rights of the Plaintiff. As a direct and proximate result of the acts as

stated herein by each of the Defendants, each of the Plaintiff’s constitutional rights

have been violated.

      84.    As an alternate basis for liability against Defendant City of Detroit, the

policy maker for Defendants, the mayor, or someone else in a policy making

position, delegated full authority and/or empowered the individual Defendants.

      85.    That delegation of authority by the actual policy maker of Defendant

City of Detroit placed the individual Defendants in a policy making position, and the

acts of the individual Defendants may fairly be said to be those of the municipality.

      86.    Those acts therefore subject Defendant Detroit to liability for the

constitutional violations of the individual Defendants.




                                          17
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.18 Filed 05/21/21 Page 18 of 20




         87.   Defendant Detroit directly caused the constitutional violations suffered

by Plaintiff and is liable for the damages caused as a result of the conduct of the

individual Defendants. The conduct of the individual Defendant officers was a direct

consequence of the policies and practices of Defendant City of Detroit.

         88.   Upon information and belief, the City of Detroit has a de facto

unwritten policy, custom, or procedure in place wherein its officers abuse people

who exercise their rights in ways deemed offensive by officers.

         89.   Based upon this policy, Plaintiff was attacked by John Doe who threw

him to the ground and then put a knee on his neck and back area without a lawful

basis.

         90.   Upon information and belief, the defendant was not subjected to any

disciplinary action despite his unlawful actions.

         91.   To the contrary, Defendants Detroit vigorously defended the officers’

actions, specifically defendant Craig has publicly supported the actions of his

officers at this specific protest.

         92.   Detroit does nothing meaningful to train, supervise, discipline, or

control its officers to prevent the actions taken by the officers as described herein.

         93.   Detroit’s failure to supervise and train officers demonstrates deliberate

indifference to the constitutional rights of Plaintiff and is directly responsible for the

individual defendants acting the way they did as outlined in this lawsuit.


                                           18
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.19 Filed 05/21/21 Page 19 of 20




      94.    Further the de facto unwritten policy, procedure, or custom, described

herein, demonstrates deliberate indifference to the constitutional rights of the

plaintiff and is directly responsible for the individual defendants acting the way they

did as outlined in this complaint.

      95.    As a proximate result of the unconstitutional acts of Defendant City of

Detroit, Plaintiff was harmed and suffer damages for their physical, mental, and

emotional injury and pain, mental anguish, humiliation, and embarrassment.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Marlon Frazier, demand judgment and pray for the

following relief, jointly and severally, against all Defendants:

             a. Declaratory judgment that Detroit Police Department’s policies are

                unconstitutional and an order enjoining DPD for continuing to

                utilize such tactics;

             b. Full and fair compensatory damages in an amount to be determined

                by a jury;

             c. Punitive damages in an amount to be determined by a jury;

             d. Reasonable attorney’s fees and the costs and disbursements of this

                action; and

             e. Any such other relief as appears just and proper.



                                          19
 Case 2:21-cv-11193-RHC-CI ECF No. 1, PageID.20 Filed 05/21/21 Page 20 of 20




                                 JURY DEMAND

      Plaintiff herby demand a trial by jury of all issues so triable, pursuant to Fed.

R. Civ. Pr. 38(b).

                                              Respectfully Submitted,
                                              JOHNSON LAW, PLC
                                         By: /s/ Solomon M. Radner
                                             Solomon M. Radner, Esq. (P73653)
                                             Madeline M. Sinkovich (P82846)
                                             Attorneys for Plaintiff
                                             535 Griswold St. Suite 2600
                                             Detroit, MI 48226
                                             (313) 324-8300
                                             sradner@venjohnsonlaw.com
                                             msinkovich@venjohnsonlaw.com

Dated: May 21, 2021




                                         20
